DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 12/20/2021.
Application filed 12/20/2021.
Applicant’s PgPUB: N/A
Claims:
Claims 1-20 are pending.
Claims 1, 19 and 20 are independent.
Continuity/Priority Data:
This Application claims priority to Provisional Application No. 63/129,864 filed 12/23/2020.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”).
As to claim 1, Paya discloses:
a system, comprising: 
a communication interface configured to receive a request for a page (Fig. 6, Network Interface of Paya); and 
a processor coupled to the communication interface and configured to (Fig. 6, Processing Unit, Network Interface of Paya): 
in response to the request, provide via the communication interface content comprising the page (¶0010 – Paya teaches a client requesting web content from a server),
determine a metric associated with the request initiated by the page (¶0026 – Paya teaches the server 104 may store state information as associated values such as "[unique token].fwdarw.[username+counter] " in a registry. Upon subsequent visits, the counter (i.e., metric) is incremented.); and 
store data reflecting the metric associated with the request initiated by the page (¶0026 – Paya teaches the server 104 may store state information as associated values such as "[unique token].fwdarw.[username+counter] " in a registry. Upon subsequent visits, the counter (i.e., metric) is incremented.);.
Mohamed discloses what Paya does not expressly disclose.
Mohamed discloses:
the content including an element which when executed by a browser with which the page request is associated causes the page as rendered by the browser to send a request initiated by the page to obtain an associated requested content (¶0035 – Mohamed teaches  A tracking pixel, such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website); 
receive, via the communication interface, the request initiated by the page (Fig. 2, 218, Network Interface; ¶0035, ¶0036 – Mohamed teaches  A tracking pixel, such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website.  The code snippet is loaded from a remote server); 
Paya and Mohamed are analogous arts because they are from the same field of endeavor with respect to client activity tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Mohamed to the system/method of Paya in order to demonstrate how to use a tracking pixel to monitor and track user activities (Mohamed, ¶0035).
	

As to claim 2, Paya and Mohamed discloses:
system of claim 1, and
Mohamed discloses:
wherein the element comprises HTML code (¶0035 – Mohamed teaches a tracking pixel, such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 3, Paya and Mohamed discloses:
system of claim 1, and
Mohamed discloses: 
wherein the element includes a consumption tracking page element (¶0035 – Mohamed teaches a tracking pixel (i.e., consumption tracking page element), such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 4, Paya and Mohamed discloses:
system of claim 3, and
Mohamed discloses:
wherein the consumption tracking page element comprises an image (¶0035 – Mohamed teaches a tracking pixel, such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 5, Paya and Mohamed discloses:
system of claim 3, and
Paya discloses:
wherein the consumption tracking page element is one or more of unobtrusive, invisible, and transparent (¶0040 – Paya teaches using a web bug which is a 1x1 transparent image)

As to claim 6, Paya and Mohamed discloses:
system of claim 3, and
Paya discloses:
wherein the consumption tracking page element comprises a 1x1 (¶0040 – Paya teaches using a web bug which is a 1x1 transparent image).

As to claim 8, Paya and Mohamed discloses:
system of claim 1, and
Mohamed discloses:
wherein the content corresponds to an initial portion of the page (¶0035 – Mohamed teaches a tracking pixel, such as an HTML pixel, may correspond to a code snippet (e.g., HTML snippet) that is loaded to a user interface of the web browser when the user opens an email or visits a website).  The suggestion/motivation and obviousness rejection is the same as in claim 1.

As to claim 10, Paya and Mohamed discloses:
system of claim 1, and
Paya discloses:
wherein the metric associated with the request indicates content consumption associated with the page (¶0026 – Paya teaches usage of a counter related to a user to indicate the number of times of user has visited a page.).

As to claim 19, similar rejection as to claim 1.
As to claim 20, similar rejection as to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2012/0095821 to Fuquen et al. (“Fuquen”).
As to claim 7, Paya and Mohamed discloses:
system of claim 3, 
Fuquen discloses what Paya and Mohamed do not expressly disclose.
Fuquen discloses
wherein the consumption tracking page element comprises an animated gif (¶0046 – Fuguen teaches use of an animated gif).
Paya, Mohamed and Fuquen are analogous arts because they are from the same field of endeavor with respect to client websites.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate animiated gif as discussed in Fuquen with tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Fuquen to the system/method of Paya and Mohamed in order to demonstrate how to incorporate an animated gif.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2019/0095979 to He et al. (“He”).
As to claim 9, Paya and Mohamed discloses:
system of claim 1, 
He discloses what Paya and Mohamed do not expressly disclose.
He discloses
wherein the element has a lazy loading attribute (¶0050 – He teaches lazy loading of images). 
Paya, Mohamed and He are analogous arts because they are from the same field of endeavor with respect to client websites.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate lazy loading as discussed in He with tracking pixels as discussed in Mohamed with client activity tracking as discussed in He by adding the functionality of Mohamed to the system/method of Paya and Mohamed in order to demonstrate how to incorporate lazy loading.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2020/0028926 to Sprague et al. (“Sprague”).
As to claim 11, Paya and Mohamed discloses:
system of claim 1, 
Sprague discloses what Paya and Mohamed do not expressly disclose.
Sprague discloses
wherein the metric associated with the request is at least one of a time of consumption, an amount of content consumed, and/or a rate at which the page content is being consumed (¶0089 – Sprague teaches tracking the time a person viewed an object (i.e., time of consumption)).
Paya, Mohamed and Sprague are analogous arts because they are from the same field of endeavor with respect to client activity tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate tracking time as discussed in Sprague with tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Sprague to the system/method of Paya and Mohamed in order to tracking user activity in an anonymous manner (Sprague, ¶0004).

As to claim 12, Paya and Mohamed discloses:
system of claim 1, 
Sprague discloses what Paya and Mohamed do not expressly disclose.
Sprague discloses
wherein the metric associated with the request is determined based at least in part on a time from providing the content to receiving the request initiated by the page (¶0089 – Sprague teaches tracking the time a person viewed an object (i.e., time of consumption)). The suggestion/motivation and obviousness rejection is the same as in claim 11.

As to claim 15, Paya and Mohamed discloses:
system of claim 1, 
Sprague discloses what Paya and Mohamed do not expressly disclose.
Sprague discloses
wherein the processor is further configured to use the metric to compute one or more statistics associated with the page (¶0028 – Sprague teaches maintaining stats related to a set of browser instances (with the links between the aggregation identifiers and instances (i.e., metrics)). The suggestion/motivation and obviousness rejection is the same as in claim 11.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2020/0162504 to Smialek et al. (“Smialek”).
As to claim 13, Paya and Mohamed discloses:
system of claim 1, 
Smialek discloses what Paya and Mohamed do not expressly disclose.
Smialek discloses
wherein the request initiated by the page is associated with a publisher of the page (¶0068 – Smialek teaches use of a tracking pixel that triggers an action based off user interaction to transmit a communication to a processing system (i.e., publisher)).
Paya, Mohamed and Smialek are analogous arts because they are from the same field of endeavor with respect to client activity tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a specific request page source as discussed in Smialek with tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Sprague to the system/method of Paya and Mohamed in order to demonstrate how to incorporate a particular page source within a networking model.

As to claim 14, Paya, Mohamed and Smialek discloses:
system of claim 13, and
Smialek discloses
wherein the publisher of the page is identified by a page URL of the page included in the request (¶0068 – Smialek teaches use of a tracking pixel that triggers an action based off user interaction to transmit a communication to a processing system (i.e., publisher)). The suggestion/motivation and obviousness rejection is the same as in claim 13.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2018/0165688 to Ismail et al. (“Ismail”).
As to claim 16, Paya and Mohamed discloses:
system of claim 1, 
Ismail discloses what Paya and Mohamed do not expressly disclose.
Ismail discloses
wherein the metric is used to select additional content comprising the page (¶0017 – Ismail teaches that based on the total number of impressions of those advertisements or advertising campaigns within the region, the system may then generate a performance metric for each of the advertisements (i.e., the percentage of impressions of an advertisement that resulted in a sale). By comparing the performance metrics for different advertisements, the system can evaluate the relative uplift of one advertisement or campaign with respect to another.).
Paya, Mohamed and Ismail are analogous arts because they are from the same field of endeavor with respect to client activity tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a content metric as discussed in Ismail with tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Ismail to the system/method of Paya and Mohamed in order to help determine how to engage a user after a user interaction (Ismail, ¶0002).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0181598 to Paya et al. (“Paya”) in view of U.S. Patent Application No. 2021/0409412 to Mohamed (“Mohamed”) in further view of U.S. patent Application Publication No. 2019/0179884 to Wooldridge et al. (“Wooldridge”).
As to claim 17, Paya and Mohamed discloses:
system of claim 1, 
Wooldridge discloses what Paya and Mohamed do not expressly disclose.
Wooldridge discloses
wherein the processor is further configured to provide the selected additional content via the communication interface (¶0034, ¶0054 – Wooldridge teaches use of a processor to perform a variety of functions and serving an ad (i.e., additional content) to a user based off their tracked actions).
Paya, Mohamed and Wooldridge are analogous arts because they are from the same field of endeavor with respect to client activity tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a communication interface as discussed in Wooldridge with tracking pixels as discussed in Mohamed with client activity tracking as discussed in Paya by adding the functionality of Wooldridge to the system/method of Paya and Mohamed in order to demonstrate the incorporation of a network interface which is used to transmit information.

As to claim 18, Paya and Mohamed discloses:
system of claim 1, 
Wooldridge discloses what Paya and Mohamed do not expressly disclose.
Wooldridge discloses
wherein the request for the page is a hypertext transfer protocol (HTTP) request and includes a uniform resource locator (URL) of the page (¶0019, ¶0039 – Wooldridge teaches use of HTTP and sending a URL for tracking user actions).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445